DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakiyama et al. (“Sakiyama”, EP 1065642 A2).
 	1) Regarding claims 1 and 10, Sakiyama discloses a parking assistance device (Figs. 1-2) comprising: 	a camera (Fig. 1: camera 10) configured to capture a rear-view image of a vehicle (abstract; Fig. 1); 	a plurality of sensors configured to sense an obstacle located around the vehicle (¶0049; ¶0055-56); 	a controller (Fig.2 : parking assist ECU 6) configured to generate a parking guide line to guide the vehicle into a target parking space (¶0253; Fig. 2: white lines 5b) and assist a driver of the vehicle to park based on a separation distance between (¶0047-52 with regard to the length of the lines being varied based on the distance ranging to a detected object) a predicted entrance trajectory (Figs. 4A-C, with regard to the traveling path curve 5a) corresponding to a steering angle of the vehicle and the parking guide line (¶0047-52;¶0167-168); and 	a display configured to match (¶0141; ¶0335) and display the rear-view image of the vehicle with the parking guide line (¶0254-255; Fig. 2: vehicle 1 and white lines 5b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Naruoka (WO 2010134240 A1) and Hosoi et al. (“Hosoi”, US 8717438 B2). 	1) Regarding claim 2, as per the limitation wherein the separation distance is greater than a reference value. 	Naruoka discloses, on page 7: ¶0002 with reference to Fig. 4, the concept of determining a distance value greater than a predetermined distance to an object (e.g., 1 meter) to aid in reverse parking maneuvers. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate  the concept of determining a distance value greater than a predetermined distance to an object to aid in reverse parking maneuvers as taught by Naruoka, into the system as taught by Sakiyama, with the motivation to enhance the distance calculation features of the system. 	As per the limitation wherein the controller is configured to control the display to display a steering direction of a steering wheel, the steering direction allowing the vehicle to follow the parking guide line.  	Hosoi discloses, in Col. 5, line 64 through Col. 6, line 44, the concept of displaying a virtual steering wheel to indicate steering wheel directions to aid in guiding a vehicle performing reverse parking maneuvers. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying a virtual steering wheel to indicate steering wheel directions to aid in guiding a vehicle performing reverse parking maneuvers as taught by Hosoi, into the system as taught by Sakiyama and Naruoka, with the motivation to enhance the distance calculation features of the system.  	As per the limitation when the separation distance is greater than the reference value. 	Naruoka discloses, on page 7: ¶0002-3, the concept of evaluating distance greater than 1 meter (corresponding to separation distance reference threshold) and also displaying guide lines for separation distances up to 5 meters, hence distances over 1 meter to 5 meters generate guide lines to be displayed which reads on the claim.  	2) Regarding claim 3, Sakiyama, Hosoi and Naruoka teach wherein the controller is configured to control the display to display an animation where the steering wheel rotates (Hosoi discloses, in Col. 6, lines 18-44, that a virtual wheel is altered from a neutral steering position to a counter clock steering position (corresponding to an animation function)). 	3) Regarding claims 11-12, see analysis of the rejection of claim 2. 	4) Regarding claim 13, see analysis of the rejection of claim 3.
Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Naruoka.
 	1) Regarding claim 4, with consideration with the motivation to combine the teachings by Naruoka, in the rejection of claim 2, Sakiyama and Naruoka teach wherein the separation distance is greater than a reference value (see analysis of the rejection of claim 2), and wherein the controller is configured to control the display to display a proximity image including the vehicle and the obstacle when the separation distance is greater than the reference value (Naruoka: page 6: last paragraph through page 7: ¶0003 with reference to Figs. 4, 10-14 and 19-20). 	2) Regarding claim 14, with consideration with the motivation to combine the teachings by Naruoka, in the rejection of claim 2, Sakiyama and Naruoka teach the limitation, see analysis of the rejection of claim 4.
Claim(s) 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Naruoka, and in further view of Rothschild (US 2013/0187771 A1).  	1) Regarding claim 5, as per the limitation wherein the controller is configured to control the display to display the separation distance between the vehicle and the obstacle on the proximity image. 	Naruoka: page 6: last paragraph through page 7: ¶0002 with reference to Figs. 4, 10-14 and 19-20, the concept of displaying an object based on the separation distance. 	Rothschild discloses, in ¶0048-49 with reference Figs. 1 and 5, the concept of determining a separation distance to an detected object and then displaying the separation distance to aid in driving maneuvers. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining a separation distance to an detected object and then displaying the separation distance to aid in driving maneuvers as taught by Rothschild, into the system as taught by Sakiyama and Naruoka, with the motivation to enhance displaying features of the system.
 	2) Regarding claim 6, Sakiyama, Naruoka and Rothschild teach wherein the controller is configured to update the separation distance between the vehicle and the obstacle in real time when the vehicle travels (Rothschild: ¶0049 with reference to Figs. 1 and 5). 	3) Regarding claim 15, see analysis of the rejection of claim 5. 	4) Regarding claim 16, see analysis of the rejection of claim 6.
Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Kusayanagi (JP 2006160147 A).
 	1) Regarding claim 7, as per the limitation wherein the controller is configured to control the display to represent the predicted entrance trajectory as a plurality of arrows. 	Kusayanagi discloses, on annotated page 13: ¶0007 with reference to Fig. 18, the concept of displaying a plurality of arrows concerning the entry path for performing parking maneuvers. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying a plurality of arrows concerning the entry path for performing parking maneuvers as taught by Kusayanagi, into the system as taught by Sakiyama, with the motivation to enhance the parking assist features of the system. 	2) Regarding claim 17, with consideration with the motivation to combine the teachings by Kusayanagi, in the rejection of claim 7, Sakiyama and Kusayanagi teach the claimed limitation, see analysis of the rejection of claim 7.
Claim(s) 8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Kusayanagi, and in further view of Endo et al. (“Endo”, JP 2006123605 A).
 	1) Regarding claim 8, as pe the limitation wherein the controller is configured to control the display to display the plurality of arrows in green when the predicted entrance trajectory is safe and display the plurality of arrows in red when the predicted entrance trajectory is not safe. 	Endo discloses, on annotated page 5: ¶0005, the concept of distinguishing between safe and unsafe driving conditions when performing parking maneuvers (i.e., indicating red for unsafe and green for safe).  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of distinguishing between safe and unsafe driving conditions when performing parking maneuvers as taught by Endo, into the system as taught by Sakiyama and Kusayanagi to enable safe and unsafe maneuver indications related to the guidance information (e.g. the guidance path), with to enhance the safety features of the system. 	2) Regarding claim 18, with consideration with the motivation to combine the teachings by Endo, in the rejection of claim 8, Sakiyama, Kusayanagi and Endo teach the claimed limitation, see analysis of the rejection of claim 8. 	3) Regarding claim 20, Sakiyama disclose, in view of the rejections of claims 1 and 10, a vehicle (Fig. 1) comprising:  	a plurality of sensors disposed on the vehicle and configured to sense an obstacle located around the vehicle (see analysis of the rejections of claims 1 and 10); 	a controller configured to generate a parking guide line to safely guide the vehicle into a target parking space and assist a driver of the vehicle to park based on a separation distance between a predicted entrance trajectory corresponding to a steering angle of the vehicle and the parking guide line (see analysis of the rejections of claims 1 and 10); and 	a display disposed in the vehicle and configured to match and display the rear-view image of the vehicle with the parking guide line (see analysis of the rejections of claims 1 and 10). 	As per the limitation a camera disposed on a rear bumper of the vehicle and configured to capture a rear-view image of the vehicle. 	Endo discloses, on annotated page 3: ¶0005-7, the concept of mounting a camera to a bumper of the vehicle to enable rear view imaging to be displayed for parking assistance. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of mounting a camera to a bumper of the vehicle to enable rear view imaging to be displayed for parking assistance as taught by Endo, into the system as taught by Sakiyama, with the motivation to enhance camera mounting option features of the system.
Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Kusayanagi, and in further view of Nakamura (US 2006/0195257 A1).
 	1) Regarding claim 9, as per the limitation wherein the controller is configured to control the display to sequentially turn on the plurality of arrows with regard to movement of the vehicle. 	In the art of displaying guidance information, Nakamura discloses, in ¶0054, the concept of blinking displayed guidance information (corresponding to on the guidance information a blinking sequential manner). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of blinking displayed guidance information as taught by Nakamura, into the system as taught by Sakiyama and Kusayanagi, with the motivation to enhance the displayed guidance features of the system. 	2) Regarding claim 19, with consideration with the motivation to combine the teachings by Nakamura, in the rejection of claim 9, Sakiyama, Kusayanagi and Nakamura teach the claimed limitation, see analysis of the rejection of claim 9.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20120016555 A1, rear parking assistance system with guide line displayed. 	US 20150151789 A1, object detection and guidance system. 	US 20150146270 A1, displaying arrows for guidance assistance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684